February 23, 1993 UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                     

No. 92-2041

           IN RE:  VILLA MARINA YACHT HARBOR, INC.,
                         Petitioner.
                                     

No. 92-2051

                 CHASE MANHATTAN BANK, N.A.,

                     Plaintiff, Appellee,

                              v.

               VILLA MARINA YACHT HARBOR, INC.
           a/k/a VILLA MARINA YACHT HARBOUR, INC.,

                    Defendant, Appellant.

                                     

                         ERRATA SHEET

   The opinion of  this court  issued on February  2, 1993,  is

amended as follows:

   On page 4, line 4 from the bottom, change August 1 to 

August 11.

February 2, 1993

                UNITED STATES COURT OF APPEALS

                    FOR THE FIRST CIRCUIT

                                         

No. 92-2041

           IN RE:  VILLA MARINA YACHT HARBOR, INC.,

                         Petitioner.

                                         

No. 92-2051

                 CHASE MANHATTAN BANK, N.A.,

                     Plaintiff, Appellee,

                              v.

               VILLA MARINA YACHT HARBOR, INC.,

           a/k/a VILLA MARINA YACHT HARBOUR, INC.,

                    Defendant, Appellant.

                                         

        APPEALS FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

         [Hon. Carmen C. Cerezo, U.S. District Judge]                                                                

                                         

                            Before

                     Selya, Circuit Judge,                                                     

                Bownes, Senior Circuit Judge,                                                        

                   and Cyr, Circuit Judge.                                                     

                                         

   Michael J. Rovell, with  whom Lisa I. Fair, Robert  E. Bull,                                                                          

Law Offices of Michael J. Rovell, Carlos G. Latimer, and Latimer,                                                                           

Biaggi, Rachid,  Rodriguez, Suris  & Godreau were  on brief,  for                                                      

appellant.

   Jay  A. Garcia-Gregory,  with  whom Rafael  R.  Vizcarrondo,                                                                          

Heriberito J. Burgos-P rez and Fiddler, Gonzalez & Rodriguez were                                                                      

on brief, for appellee.

                                         

                       February 2, 1993

                                         

          BOWNES, Senior Circuit Judge.  This is an appeal by                                                  

defendant-appellant Villa Marina Yacht Harbor, Inc. from  the

following order of the district court:

               Defendant  shall  deposit  with  the
          Clerk  of Court,  within  ten  (10)  days
          after  notice,  the  past   due  mortgage
          payment  and  shall continue  making such
          deposits as the payments come due for the
          duration of the  litigation of this case.
          The  Clerk  shall  deposit  them   in  an
          interest-bearing account.

                              I.                                          I.

                      Uncontested Facts                                  Uncontested Facts                                                   

          A statement of the uncontested facts leading to the

order compels the conclusion  that there is no merit  to this

appeal.   On  November  22, 1991,  plaintiff-appellee,  Chase

Manhattan Bank, N.A., filed a complaint against Villa Marina.

The complaint sought foreclosure of Chase's mortgage on Villa

Marina property and the collection of monies allegedly due it

from Villa Marina.   Chase alleged, as one of the grounds for

foreclosure,  that Villa  Marina  failed to  timely make  the

monthly mortgage  payments due on  October 1 and  November 1,

1991.  Chase  also requested the  appointment of a  receiver;

this request was referred to a magistrate-judge.

          Villa Marina filed an opposition to the appointment

of a receiver on December 27, 1991.  On January  10, 1992, it

filed an answer and counterclaim.  In its answer Villa Marina

stated:

                             -4-

          . .  . it  is admitted that  VILLA MARINA
          owes CHASE the principal sum and interest
          therein pleaded, minus  the amounts  that
          VILLA  MARINA claims against CHASE in the
          counterclaim  and  the  amounts CHASE  is
          retaining in its escrow account.

In  its answer  and  counterclaim, Villa  Marina alleged  bad

faith termination of the mortgage, breach  of Chase's duty of

good faith and fair dealing by creating a fictitious default,

and filing  the foreclosure action  in breach of  Chase's own

internal manual,  rules, regulations,  and practices.   Villa

Marina estimated its damages as one million dollars.

          On February  10, 1992, Chase moved  for judgment on

the  pleadings  pursuant to  Fed. R.  Civ.  P. 12(c)  and for

dismissal  of  Villa  Marina's  counterclaim.   Villa  Marina

objected to these motions.    A hearing  was held before  the

magistrate-judge  on  March 5,  1992,  which encompassed  all

pending matters.  On  March 12, the magistrate-judge issued a

report and  recommended to the  district court that  it grant

Chase's motions  for judgment on the  pleadings and dismissal

of the  counterclaim.  On  the same day  the magistrate-judge

also issued  an order appointing  a receiver.   Villa  Marina

promptly filed  an emergency  petition for writ  of mandamus,

petition for a stay of the orders, and a motion to vacate the

appointment of the receiver.

          By  order dated May 4,  1992, issued on  May 5, the

district court vacated the magistrate-judge's  appointment of

a  receiver because this action "was beyond both the scope of

                             -5-

our referral and  the scope  of his statutory  powers."   The

district court then considered  the matter de novo.   It held                                                              

that "Chase has failed to meet the threshold requirements for

granting  the  appointment  of  a receiver  as  an  equitable

remedy."  On May 18,  1992, the district judge issued  a six-

page   order   in  which   she   reviewed   the  report   and

recommendations  of  the  magistrate.    The  district  court

declined   to  follow   the  magistrate-judge's   report  and

recommendations.   It denied Chase's motions  for judgment on

the pleadings and dismissal of the counterclaim.

          On July  1, 1992,  the district judge,  sua sponte,                                                                        

issued the order which is the basis of this appeal.  Prior to

that part of  the order  directing Villa Marina  to make  its

monthly  mortgage payments  into  court,  the district  judge

stated:

               A  review  of our  order  entered on
          May 18,  1992  reveals   that  the   last
          paragraph   was  inadvertently   omitted.
          Accordingly,  the May  18, 1992  order is
          amended to add the following:  (Defendant
          ordered to make monthly mortgage payments
          into court).

          On  July 16, 1992,  Villa Marina moved  to amend or

alter the  district court order  of May 18.   The motion  was

denied on  August 6, 1992, and  entered on August 11.   Villa

Marina  appealed the July 1  order of the  district court and

the court's  denial of its motion to amend or alter the order

of May 18.   Recognizing that  there might be  a question  of

                             -6-

appealability  of  these  orders,  Villa Marina  also  sought

appellate review by filing a petition for writ of mandamus.1

                             II.                                         II.

                           Analysis                                       Analysis                                               

          The  crux of  Villa Marina's  argument is  that the

district court lacked authority  to issue the order requiring

the deposit  of the mortgage payments with the court.  In its

brief, Villa Marina asserts that it "is at a loss to find the

jurisdictional basis  for the  order" [Appellant's  Brief, p.

11], because  there is no  specific provision in  the federal

rules  expressly  authorizing its  issuance  and  because the

court  acted  without  a  motion pending.    This  contention

ignores  the inherent  power possessed  by a  district court,

"not governed by  rule or statute,  to manage the  litigation

before  it."  Zebrowski v. Hanna, 973 F.2d 1001, 1003-04 (1st                                            

Cir.  1992).    "[T]he  rules   of  civil  procedure  do  not

completely describe and limit the power of district courts  .

. .  ."  HMG Property  Investors v. Parque  Indus. Rio Canas,                                                                        

847  F.2d 908, 915 (1st Cir.  1988) (quoting Brockton Savings                                                                         

Bank v. Peat,  Marwick, Mitchell &  Co., 771 F.2d 5,  11 (1st                                                   

Cir. 1985), cert. denied, First United Fund, Ltd. v. Brockton                                                                         

Savings  Bank, 475  U.S. 1018  (1986)).  The  district courts                         

                                                    

1    Chase has  suggested in  its  brief that  Villa Marina's
appeal was not timely filed.  For purposes of this opinion we
find that it was.

                             -7-

"retain the inherent power to do what is necessary and proper

to  conduct  judicial  business  in  a satisfactory  manner."

Aoude  v.  Mobil Oil  Corp., 892  F.2d  1115, 1119  (1st Cir.                                       

1989).  This  inherent power is  "rooted in the  chancellor's

equity powers[] to process litigation to a just and equitable

conclusion."  Id. (citation omitted).                               

          We have repeatedly  recognized this inherent  power

of the  district  court as  encompassing the  power to  order

various types  of "administrative"  actions:  to  require the

posting  of   security  for  costs  when   warranted  by  the

circumstances  of  a  case,   Aggarwal  v.  Ponce  School  of                                                                         

Medicine,  745 F.2d 723, 726  (1st Cir. 1984),  Hawes v. Club                                                                         

Escuetre El  Commandante, 535 F.2d 140, 143  (1st Cir. 1976);                                    

to modify discovery-related protective  orders for so long as

such order  is in effect,  Public Citizen  v. Liggett  Group,                                                                         

Inc.,  858 F.2d 775, 782  (1st Cir. 1988),  cert. denied, 488                                                                    

U.S. 1030 (citing various  other jurisdictions as support for

same proposition); to reconsider its orders, Burns v. Watler,                                                                        

931 F.2d 140, 145 (1st Cir. 1991); to stay pending litigation

when  efficacious management  of docket  reasonably requires,

Marquis v. F.D.I.C., 965 F.2d  1148, 1154-55 (1st Cir. 1992);                               

to  permit  jury  view  of  places  or  objects  outside  the

courtroom,  United States v.  Passos-Paternina, 918 F.2d 979,                                                          

986 (1st  Cir. 1990), cert. denied,  111 S. Ct.  1637, 111 S.                                              

Ct.  2808, 111  S. Ct.  2809 (1991);  to  fashion appropriate

                             -8-

sanctions  for  abuses  of  the judicial  process,  including

dismissal,  Zebrowski v.  Hanna,  973 F.2d  at 1003-04,  R.W.                                                                         

International Corp. v.  Welch Foods Inc., 937  F.2d 11, 19-20                                                    

(1st Cir. 1991).

          In  deciding the  propriety of  the order  at issue

here, we accept the district court's statement that  the pay-

into-court order of July 1 was inadvertently omitted from its

order of  May 18.   The  May 18  order makes it  unmistakably

clear  that the  issues in  controversy between  the parties,

including those  raised in Villa  Marina's counterclaim, will

be tried on the merits.   In light of Villa Marina's explicit

admission in its answer that "it owes Chase the principal sum

and  interest  therein pleaded,"  an  order  directing it  to

deposit  the  monthly  mortgage payments  into  an  interest-

bearing  court  account  as  they  become  due  would not  be

unusual; in fact, it would be routine.  We hold that the July

1  amendment was  wholly  within the  inherent administrative

powers  of the district court and did not constitute an abuse

of discretion.

          Even if,  for purposes  of this case,  we view  the

order as  a preliminary  injunction,2 as Villa  Marina urges,

                                                    

2 We need not consider whether the district court's order is,
indeed, an  appealable injunction, and we  express no opinion
on that matter.  Because the case is straightforward, and the
party in  whose favor the jurisdictional  issue would operate
is  entitled  to prevail  on the  merits,  we elect  to forgo
unnecessary  work and  to  bypass the  question of  appellate
jurisdiction.  See,  e.g., Secretary of  the Navy v.  Avrech,                                                                        

                             -9-

there is  no basis for overturning  it.  Indeed, we  are at a

loss  to  understand  why  Villa Marina  opposes  the  order.

Contrary to Villa Marina's assertion,  it is not a "windfall"

to Chase.  The  payments do not go to Chase; they  go into an

interest-bearing court account.  Until the case is decided on

the merits, neither Chase nor Villa Marina can use the money.

And, if  there had  been no  attempted foreclosure by  Chase,

wrongful  or  justified, Villa  Marina  would  be making  the

monthly mortgage payments to Chase.  Indeed, Villa Marina, in

its  motion  to amend  or  alter the  appealed  order, stated

explicitly:

          Villa Marina nevertheless  is willing  to
          post the funds directly to Chase if Chase                                                         
          reinstates the mortgage and  Villa Marina
          is allowed to  pursue its  counterclaims.
          (footnotes not now pertinent)

As  the case  now  stands, the  mortgage continues  in effect

pending a  hearing on the merits  including the counterclaim.

Villa Marina has received  all it requested.  The order  is a

paradigm  case of preserving the  status quo with  no harm to                                                        

either party pending a hearing on the merits.

          Because  Villa  Marina  has  advanced  no plausible

reason  for this appeal, we find it frivolous and award costs

and attorney fees for  this appeal to appellee Chase.   Chase

                                                    

418 U.S. 676, 677-78 (1974) (per curiam); In re D.C. Sullivan                                                                         
Co., 843 F.2d 596, 598 (1st Cir. 1988).               

                             -10-

shall  file its fee petition within the time fixed under, and

in the form contemplated by, 1st Cir. Loc. R. 39.2.

               So ordered.                           So ordered.                                      

                             -11-